Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group II, with traverse, with their remarks filed 6-11-21 is acknowledged.

Applicant traverses on the grounds that if the claims can be examined without serious burden then all claims must be examined pointing to MPEP § 803.

Applicant’s argument is acknowledged but is not found convincing because MPEP § 803 applies to restriction practice for United States Patent Applications claiming plural independent and distinct inventions in one application (see 35 U.S.C. § 121).  The instant application is a 35 U.S.C. § 371 national stage entry and is thus subject to unity of invention restriction practice where search burden is not a consideration.

Supplemental Election of Species Requirement

Should applicant elect the invention of Group II, applicant must elect a species of target cancer cell to be killed selected from the various species recited in claim 18.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  The following claim(s) are generic: all claims in Group II appear to be generic.

Should applicant elect the invention of Group II, applicant must elect a species of first and second target antigens selected from the first and second target antigen pairs depicted in FIG. 1 or FIGs. 9-14 (see claim 31).  For whichever first and second target antigen pairs applicant elects, applicant must indicate which embodiment said elected first and second target antigen pair reads on in claim 33, i.e., “wherein the first target antigen and the second target antigen are 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  The following claim(s) are generic: all claims in Group II appear to be generic.

Applicant’s Election of Species

Applicant indicates in their remarks filed 6-11-21 that “…to the extent that an election of species is required or may be required later, Applicant elects the subject matter of claim 61, i.e., a species in which the individual has pancreatic carcinoma, the cancer cell is a pancreatic cancer cell, the cell surface antigens are fibroblast activation protein a (FAP) and mesothelin (MSLN), a CAR that is activated by binding to mesothelin, and an antigen-triggered polypeptide that releases a transcriptional activator that activates expression of the CAR, when it binds to FAP, for initial prosecution on the merits.”

Because applicant did not distinctly and specifically point out any supposed errors in such an election of species requirement, applicant’s election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-6, 17-20, 23, 25, 31, 33, 46-49, 54, 60 and 61 are pending.

Claims 17, 18, 31, 33, 60 and 61 are under examination as they read on the species of target cancer cell to be killed which is “a pancreatic cancer cell,” and on the species of first and second target antigens which are “FAP” and “mesothelin,” wherein said FAP and mesothelin target antigens are expressed on the surface of a pancreatic cell.

Claims 1-6, 19, 20, 23, 25, 46-49 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking 6-11-21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 31, 33, 60 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. WO2016/138034 or US20160264665 (national stage entry of WO2016/138034)(both cited herewith).

The applied reference shares a common assignee (Reagents…) as well as a common inventor (Lim) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same 

At paragraphs 7, 180, 188, 218-221, 444 and 492, and in Figures 108D, 113A-B and 136, Lim teaches a method of a method of killing a target cancer cell in an individual, such as a pancreatic cancer cell, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens present on the surface of pancreatic cancer cells, such as by administering cytotoxic immune cells genetically modified to contain a first polypeptide comprising an antibody-based FAP binding domain (which Lim teaches binds to pancreas tumors at paragraphs 417 and 428), joined to a chimeric Notch receptor polypeptide that comprises an intracellular domain which is a transcriptional activator capable of activating the expression of the second polypeptide which is a chimeric antigen receptor (CAR) having an extracellular antibody-based mesothelin binding domain (which Lim also teaches binds to pancreas tumors at paragraph 444).

Thus, the teachings of Lim anticipate the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim(s) 17, 18, 31, 33 and 60 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Beatty et al. (WO2015090230) as evidenced by Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846) or, in the alternative, under 35 U.S.C. 103 as obvious over Beatty et al. (WO2015090230) in view of Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53)(all cited herewith).

Beatty teaches a method of killing a target cancer cell in an individual, such as a pancreatic cancer cell, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens (see paragraphs 438-440), such as by administering a cytotoxic immune cell genetically modified to contain a first polypeptide comprising an extracellular, antibody-based mesothelin binding domain (noting that pancreatic ductal adenocarcinoma (PDAC) was well known to express mesothelin as described by Beatty, e.g., at paragraphs 006, 0038 and 431-432), joined via a transmembrane domain to an intracellular primary signaling domain, said cytotoxic immune cell further genetically modified to contain a second polypeptide comprising an extracellular, antibody-based FAP binding domain (noting that FAP was well known to be expressed in the stroma cells that surround PDAC cells as evidenced by Shi at page 841, left col., 1st and 2nd full paragraphs and at page 842, right col., 4th full paragraph).

Thus, the teachings of Beatty as evidenced by Shi anticipate the claimed invention.

That said, insofar as applicant may attempt to argue that the teachings of Beatty are not sufficiently specific to anticipate the claimed invention, the claimed invention is further obvious over Beatty in view of Morello and Shi as evidenced by Lanitis.

The teachings of Beatty are given above.

With regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).

In the left hand column on page 134, Morello teaches:

“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. The MSLN-targeted immunotherapies reported to date support a favorable safety profile (16, 17). MSLN is a potential CAR target in a number of common solid tumors (Fig. 2; Supplementary Table S2).”

At the same time at page 135, 1st full paragraph, Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this “FUTURE CARS…” section which describes “dual-CAR T cells [that] eliminate only 

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in cancer progression is increasingly being recognized, little is known about their origin…. Cancer cells were surrounded by extremely dense collagen bundles associated with abundant reactive stromal fibroblasts, which were closely related to tumor prognosis[29,30].”

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to kill target cancer cells in an individual, such as a pancreatic target cancer cells, by administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens present on the surface of pancreatic cancer cells consistent with the teachings of Beatty.  Indeed, given the expression of mesothelin and FAP by pancreatic cancer cells and/or nearby stromal fibroblasts as taught by Morello and Shi, respectively, it would have been obvious to one of ordinary skill in the art to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens present on the surface of pancreatic cancer cells, e.g., by administering a cytotoxic immune cell genetically modified to contain a first polypeptide comprising an antibody-based mesothelin binding domain joined via a transmembrane domain to a primary signaling domain, said cytotoxic immune cell further genetically modified to contain a second polypeptide comprising an antibody-based FAP binding domain joined via a transmembrane domain to one or more co-stimulatory domains.

prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 17, 18, 31, 33, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (WO2015090230) in view of Roybal et al. (Cell 164, 770–779, February 11, 2016, cited on an IDS), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53) and Roybal et al. (Cell; Vol. 167, pps. 419-432 (2016), cited on an IDS)(all cited herewith unless otherwise noted).

Beatty teaches a method of killing a target cancer cell in an individual, such as a pancreatic cancer cell, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens (see paragraphs 438-440), such as by administering a cytotoxic immune cell genetically modified to contain a first polypeptide comprising an extracellular, antibody-based mesothelin binding domain (noting that pancreatic ductal adenocarcinoma (PDAC) was well known to express mesothelin as described by Beatty, e.g., at paragraphs 006, 0038 and 431-432), joined via a transmembrane domain to an intracellular primary signaling domain, said cytotoxic immune cell further genetically modified to contain a second polypeptide comprising an extracellular, antibody-based FAP binding domain (noting that FAP was well known to be expressed in the stroma cells that surround PDAC cells as evidenced by Shi at page 841, left col., 1st and 2nd full paragraphs and at page 842, right col., 4th full paragraph).

However, Beatty does not explicitly teach a method of killing a target cancer cell, such as a pancreatic cancer cell, in an individual, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce two different polypeptides that recognize two different pancreatic cancer cell surface antigens, such as FAP and mesothelin, wherein said genetically modified cytotoxic immune cells kill the pancreatic cancer cells in the individual, and wherein the genetic modification involves introduction of (a) a 
 
Roybal describes an alternative to the teachings of Beatty, different from the teachings of Beatty wherein a T-cell is made to express two CARs, each with partial signaling function and distinct extracellular antigen recognition domains.  (see page 770, right col., 2nd paragraph).  

According to Roybal, “…[W]e have developed a new class of modular receptors called synthetic Notch (synNotch) receptors (Morsut et al., 2016 [this issue of Cell]). SynNotch receptors use an extracellular recognition domain (e.g., single-chain variable fragment [scFv]) to recognize a target antigen but, unlike CARs, binding of the target antigen does not trigger T cell activation. Instead, ligand engagement leads to cleavage of the receptor and to release of a transcriptional activator domain, which can in turn enter the nucleus and drive expression of user specified target genes (Figure 1C).”   (see page 770, right col., 3rd paragraph).

For example, in Fig. 2B and the associated text, Roybal describes a tumor targeting T-cell having a “SynNotch” receptor comprising an extracellular CD19-binding domain which, when bound to CD19, releases a transcription factor that induces the expression of a mesothelin-binding CAR, said CAR having the intracellular signaling domains sufficient to activate the CAR expressing T-cell to kill the mesothelin-expressing tumor cell (see “Testing SynNotch-Gated CAR…” Section bridging pages 771-772 and Fig. 2).

With regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).



“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. The MSLN-targeted immunotherapies reported to date support a favorable safety profile (16, 17). MSLN is a potential CAR target in a number of common solid tumors (Fig. 2; Supplementary Table S2).”

At the same time at page 135, 1st full paragraph Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this “FUTURE CARS…” section which describes “dual-CAR T cells [that] eliminate only cancer cells that coexpress the two targeted antigens (53,88),” wherein reference 53 is the work of Lanitis et al., which describes a dual-CAR T cell strategy substantially similar to the teachings of Beatty.

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in 

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to kill target cancer cells in an individual, such as a pancreatic target cancer cells, by administering to the individual an effective number of cytotoxic immune cells genetically modified with a SynNotch receptor of Roybal which, upon binding to a first pancreatic tumor antigen releases a transcription factor that induces the expression of a CAR comprising an extracellular domain that binds to a second pancreatic tumor antigen, such that the ordinarily skilled artisan could treat pancreatic cancer cells in a patient in a way that takes advantages of the favorable T-cell signaling and “synthetic regulatory circuit” features described by Roybal.  

Indeed, given the expression of mesothelin and FAP by pancreatic cancer cells and/or nearby stromal fibroblasts as taught by Morello and Shi, respectively, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified with a nucleic acid comprising a nucleotide sequence encoding a SynNotch polypeptide comprising an extracellular domain that specifically binds to the pancreatic cancer antigen FAP, whereupon FAP-binding induces the release of a transcriptional activator comprising a DNA binding domain that, in turn, binds a transcriptional control element responsive to the transcriptional activator, wherein the transcriptional control element activates expression of a nucleotide sequence encoding a chimeric antigen receptor (CAR) comprising an antibody-based mesothelin-binding domain and further comprising the primary and co-stimulatory domains necessary for optimal T-cell activation.  Notably, inclusion of intracellular primary signaling and co-stimulatory domains in the mesothelin-binding CAR would have been understood by one of 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17, 60 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim 61 is dependent on claim 60, which in turn depends on claim 17.  Thus, claims 17 and 60 encompass the embodiment of claim 61 in their breadth.

At page 12 the instant specification teaches that “antigen-triggered polypeptides” can be “…a synNotch polypeptide; a CAR; or a TCR. A CAR can be an ON-switch ("split") CAR, a single-chain CAR, an iCAR, etc. Schematic depictions of examples of antigen-triggered polypeptides are provided in FIG. 5 and FIG. 6A-6F,” and then goes on to describe how “in some cases an antigen-triggered polypeptide produced in a genetically modified immune cell of the present disclosure…is a synNotch receptor (a "synNotch polypeptide").  synNotch polypeptides are described in PCT/US16/19188, the disclosure of which is incorporated herein by reference in its entirety.”

However, among the various “antigen-triggered polypeptides” described on page 12, the only polypeptide “wherein binding of antigen-triggered polypeptide to FAP results in release of the transcriptional activator and expression of the CAR” as recited in claim 61 is a polypeptide comprising, from N-terminus to C-terminus and in covalent linkage: a) an extracellular domain comprising a polypeptide that binds to a first target antigen present on a target cancer cell; and b) a Notch regulatory region comprising a Lin12/Notch repeat, an S2 proteolytic cleavage site, and a transmembrane domain comprising an S3 proteolytic cleavage site; c) an intracellular domain comprising a transcriptional activator or a transcriptional repressor that is heterologous to the Notch regulatory region and replaces a naturally-occurring intracellular Notch domain, wherein binding of the extracellular domain to the first target antigen present on a target cancer cell induces cleavage at the S2 and S3 proteolytic cleavage sites, thereby releasing the intracellular domain.

Likewise, the only antigen-triggered polypeptides displayed in Figs. 5 and 6A-6F that appear to have the ability to “result[] in release of the transcriptional activator and expression of the CAR” are based on the Notch regulatory region comprising a Lin12/Notch repeat, an S2 proteolytic cleavage site, and a transmembrane domain comprising an S3 proteolytic cleavage site.  

Apart from such Notch-based, ligand-induced proteolytic cleavage of S1, S2 and S3, the specification does not provide sufficient description of representative members of the genus of polypeptides comprising any extracellular domain joined to extracellular, transmembrane and intracellular domains, wherein the binding of said extracellular domain to any cancer antigen induces proteolytic cleavage thereby releasing an intracellular transcriptional activator.

Furthermore, the art does not appear to recognize other cell surface receptors that, like the Notch receptor, can be activated by binding to a wide variety of extracellular ligands to undergo a structural change sufficient to unmask an intracellular proteolytic cleavage site which releases an intracellular domain upon cleavage (see Gordon et al., Developmental Cell 33, 729–736, June 22, 2015, cited on an IDS, at last paragraph of the Discussion).  

Given the lack of substantial guidance as to polypeptide structures associated with the various functional elements of the claimed “antigen-triggered polypeptide” of the instant claims, the skilled artisan would have to perform extensive de novo experimentation to identify representative members of the “antigen-triggered polypeptide”  capable of functioning as required by the instant claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 18, 31, 33, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9670281 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53)(all cited herewith).

Claim 19 of the ‘281 is drawn to “A recombinant expression vector comprising an isolated nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: a) an extracellular domain comprising a single-chain Fv (scFv) or a nanobody that specifically binds to an antigen;  b) a Notch regulatory region comprising a Lin 12-Notch repeat, a heterodimerization domain 

expression vector further comprises a transcriptional control element, responsive to the transcriptional activator, operably linked to a nucleotide sequence encoding a chimeric antigen receptor (CAR).”

According to the teachings of the ‘281 at col. 21, 1st full paragraph, “The terms ‘chimeric antigen receptor’ and ‘CAR’, used interchangeably herein, refer to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a 
transmembrane domain and one or more intracellular signaling domains.”

However, claim 19 does not teach a method of killing a target cancer cell, such as a pancreatic cancer cell, in an individual, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce two different polypeptides that recognize two different pancreatic cancer cell surface antigens, such as FAP and mesothelin, wherein said genetically modified cytotoxic immune cells kill the pancreatic cancer cells in the individual, and wherein the genetic modification involves introduction of (a) a nucleic acid encoding a chimeric antigen receptor (CAR) that that is activated by binding to MSLN and (b) an antigen-triggered polypeptide that comprises an extracellular FAP-binding domain joined via transmembrane domain to an intracellular domain comprising a transcriptional activator, wherein binding of the antigen-triggered polypeptide to FAP results in release of the transcriptional activator and expression of the CAR, as encompassed by claims 17, 18, 31, 33, 60 and 61 of the instant specification.

st and 2nd full paragraphs and at page 842, right col., 4th full paragraph).

Likewise, with regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).

In the left hand column on page 134, Morello teaches:
“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. The MSLN-targeted immunotherapies reported to date support a favorable safety profile (16, 17). MSLN is a potential CAR target in a number of common solid tumors (Fig. 2; Supplementary Table S2).”

st full paragraph Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this “FUTURE CARS…” section which describes “dual-CAR T cells [that] eliminate only cancer cells that coexpress the two targeted antigens (53,88),” wherein reference 53 is the work of Lanitis et al., which describes a dual-CAR T cell strategy substantially similar to the teachings of Beatty.

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in cancer progression is increasingly being recognized, little is known about their origin…. Cancer cells were surrounded by extremely dense collagen bundles associated with abundant reactive stromal fibroblasts, which were closely related to tumor prognosis[29,30].”

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to kill target cancer cells in an individual, such as a pancreatic target cancer cells, by administering to the individual an effective number of cytotoxic immune cells genetically modified with “a recombinant expression vector comprising an isolated nucleic acid comprising a nucleotide 

More particularly, given the expression of mesothelin and FAP by pancreatic cancer cells and/or nearby stromal fibroblasts as taught by Morello and Shi, respectively, it would have been obvious to one of ordinary skill in the art to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified with a recombinant expression vector comprising an isolated nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: a) an extracellular domain comprising a single-chain Fv (scFv) or a nanobody that specifically binds to the pancreatic cancer antigen FAP;  b) a Notch regulatory region comprising a Lin 12-Notch repeat, a heterodimerization domain comprising an S2 proteolytic cleavage site and a transmembrane domain comprising an S3 proteolytic cleavage site;  and c) an intracellular domain, heterologous to the Notch regulatory region, comprising a transcriptional activator comprising a DNA binding domain, wherein the transcriptional activator replaces a naturally-

The ordinarily skilled artisan would understand the “CAR” of claim 19 refers to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a transmembrane domain and one or more intracellular signaling domains.  Given the obvious desirability of having an immune cell that will produce a mesothelin-binding CAR when stimulated by an FAP-expressing pancreatic cancer cell, it would have been obvious to the ordinarily skilled artisan to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified with a recombinant expression vector comprising an isolated nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: a) an extracellular domain comprising a single-chain Fv (scFv) or a nanobody that specifically binds to the pancreatic cancer antigen FAP;  b) a Notch regulatory region comprising a Lin 12-Notch repeat, a heterodimerization domain comprising an S2 proteolytic cleavage site and a transmembrane domain comprising an S3 proteolytic cleavage site;  and c) an intracellular domain, heterologous to the Notch regulatory region, comprising a transcriptional activator comprising a DNA binding domain, wherein the transcriptional activator replaces a naturally-occurring intracellular notch domain, and wherein binding of the scFv or the nanobody to the antigen in trans induces cleavage at the S2 and S3 proteolytic cleavage sites, thereby releasing the intracellular domain and wherein the chimeric Notch polypeptide does not bind its naturally-occurring ligand Delta, wherein the recombinant expression vector further comprises a transcriptional control element, responsive to the transcriptional activator, operably linked to a nucleotide sequence encoding a chimeric antigen receptor (CAR) comprising an antibody-based mesothelin-binding domain, wherein said CAR 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 17, 18, 31, 33, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10590182 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53)(all cited herewith).

Claim 3 of the ‘182 is drawn to “a method of locally modulating an activity of a cell, the method 
comprising: expressing in the cell a synthetic Notch receptor comprising, in N-terminal to C-terminal order: an extracellular domain comprising a first member of a specific binding pair that is heterologous to the Notch receptor; a Notch receptor regulatory region comprising Lin-12 Notch repeats A-C, heterodimerization domains HD-N and HD-C, a binding-induced proteolytic 
cleavage site, and a transmembrane domain;  and an intracellular domain heterologous to the Notch receptor;  and contacting the cell with a second member of the specific binding pair, wherein binding of the first member of the specific binding pair to the second member of the specific binding pair induces cleavage of the binding-induced proteolytic cleavage site to activate the intracellular domain, thereby producing an activated intracellular domain, wherein the activated intracellular domain modulates an activity of the cell selected from the group consisting of: expression of a gene product of the cell, proliferation of the cell, apoptosis of the cell, non-apoptotic death of the cell, differentiation of the cell, dedifferentiation of the cell, migration of the cell, secretion of a molecule from the cell and cellular adhesion of the cell, 

According to the teachings of the ‘182 at the col. 21-22 bridging paragraph, “The terms ‘chimeric antigen receptor’ and ‘CAR’, used interchangeably herein, refer to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a transmembrane domain and one or more intracellular signaling domains.”

However, claim 3 does not teach a method of killing a target cancer cell, such as a pancreatic cancer cell, in an individual, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce two different polypeptides that recognize two different pancreatic cancer cell surface antigens, such as FAP and mesothelin, wherein said genetically modified cytotoxic immune cells kill the pancreatic cancer cells in the individual, and wherein the genetic modification involves introduction of (a) a nucleic acid encoding a chimeric antigen receptor (CAR) that that is activated by binding to MSLN and (b) an antigen-triggered polypeptide that comprises an extracellular FAP-binding domain joined via transmembrane domain to an intracellular domain comprising a transcriptional activator, wherein binding of the antigen-triggered polypeptide to FAP results in release of the transcriptional activator and expression of the CAR, as encompassed by claims 17, 18, 31, 33, 60 and 61 of the instant specification.

That said, Beatty teaches a method of killing a target cancer cell in an individual, such as a pancreatic cancer cell, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens (see paragraphs 438-440), such as by administering a cytotoxic immune cell genetically modified to contain a first polypeptide comprising an extracellular, antibody-based mesothelin binding domain (noting that pancreatic ductal adenocarcinoma (PDAC) was well known to express mesothelin as described by Beatty, e.g., at paragraphs 006, 0038 and 431-432), joined via a transmembrane domain to an intracellular primary signaling domain, said cytotoxic immune cell further genetically modified to contain a st and 2nd full paragraphs and at page 842, right col., 4th full paragraph).

Likewise, with regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).

In the left hand column on page 134, Morello teaches:
“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. The MSLN-targeted immunotherapies reported to date support a favorable safety profile (16, 17). MSLN is a potential CAR target in a number of common solid tumors (Fig. 2; Supplementary Table S2).”

At the same time at page 135, 1st full paragraph Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), 

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in cancer progression is increasingly being recognized, little is known about their origin…. Cancer cells were surrounded by extremely dense collagen bundles associated with abundant reactive stromal fibroblasts, which were closely related to tumor prognosis[29,30].”

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to kill target cancer cells in an individual, such as a pancreatic target cancer cells, by administering to the individual an effective number of cytotoxic immune cells produced by “a method of locally modulating an activity of a cell, the method comprising: expressing in the cell a synthetic Notch receptor comprising, in N-terminal to C-terminal order: an extracellular domain comprising a first member of a specific binding pair that is heterologous to the Notch receptor; a Notch receptor regulatory region comprising Lin-12 Notch repeats A-C, heterodimerization domains HD-N and HD-C, a binding-induced proteolytic cleavage site, and a transmembrane domain;  and an intracellular domain heterologous to the Notch receptor;  and contacting the cell with a second member of the specific binding pair, wherein binding of the first member of the specific binding pair to the second member of the specific binding pair induces cleavage of the binding-induced proteolytic cleavage site to activate the intracellular domain, thereby producing an activated intracellular domain, wherein the activated intracellular domain modulates an activity of the cell selected from the group consisting of: expression of a gene product of the cell, 

More particularly, given the expression of mesothelin and FAP by pancreatic cancer cells and/or nearby stromal fibroblasts as taught by Morello and Shi, respectively, it would have been obvious to one of ordinary skill in the art to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells produced by a method of locally modulating an activity of a cell, the method comprising: expressing in the cell a synthetic Notch receptor comprising, in N-terminal to C-terminal order: a mesothelin-binding extracellular domain comprising a first member of a specific binding pair that is heterologous to the Notch receptor; a Notch receptor regulatory region comprising Lin-12 Notch repeats A-C, heterodimerization domains HD-N and HD-C, a binding-induced proteolytic cleavage site, and a transmembrane domain;  and an intracellular domain heterologous to the Notch receptor;  and contacting the cell with a second member of the specific binding pair, wherein binding of the first member of the specific binding pair to the second member of the specific binding pair induces cleavage of the binding-induced proteolytic cleavage site to activate the intracellular domain, thereby producing an activated intracellular domain, wherein the activated intracellular domain modulates an activity of the cell selected from the group consisting of: expression of a gene product of the cell, proliferation of the cell, apoptosis of the cell, non-apoptotic death of the cell, differentiation of the cell, dedifferentiation of the cell, migration of the cell, secretion of a molecule from the cell and cellular adhesion of the cell, wherein the gene product of the cell is a chimeric antigen receptor comprising an antibody-based mesothelin-binding domain.



prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 17, 18, 31, 33, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10822387 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)), Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846) and Raff et al. (Cancer Letters 277 (2009) 126–132) as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53)(all cited herewith).

Claim 19 of the ‘387 is drawn to “A method of treating a subject for a cancer expressing a first and a second antigen, the method comprising: expressing in a cell within the subject a first chimeric Notch receptor polypeptide comprising a first extracellular antigen binding domain, a first Notch core regulatory region and a first intracellular domain that comprises a first DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain, and that, when bound to the first antigen, induces the expression of a second chimeric Notch receptor polypeptide comprising a second 
extracellular antigen binding domain, a second Notch core regulatory region and a second intracellular domain, that, when bound to the second antigen, induces expression of one or more encoded cancer immunotherapy agents, thereby treating the subject for the cancer, wherein the one or more encoded cancer immunotherapy agents comprises one or more surface expressed gene products…and wherein the one or more surface expressed gene products are selected from the group consisting of: a chimeric antigen receptor (CAR)…”

According to the teachings of the ‘387 at col. 21, 1st full paragraph, “The terms ‘chimeric antigen receptor’ and ‘CAR’, used interchangeably herein, refer to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a 
transmembrane domain and one or more intracellular signaling domains.”

However, claim 19 does not teach a method of killing a target cancer cell, such as a pancreatic cancer cell, in an individual, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce two different polypeptides that recognize two different pancreatic cancer cell surface antigens, such as FAP and mesothelin, wherein said genetically modified cytotoxic immune cells kill the pancreatic cancer cells in the individual, and wherein the genetic modification involves introduction of (a) a nucleic acid encoding a chimeric antigen receptor (CAR) that that is activated by binding to MSLN and (b) an antigen-triggered polypeptide that comprises an extracellular FAP-binding domain joined via transmembrane domain to an intracellular domain comprising a transcriptional activator, wherein binding of the antigen-triggered polypeptide to FAP results in release of the transcriptional activator and expression of the CAR, as encompassed by claims 17, 18, 31, 33, 60 and 61 of the instant specification.

With regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).

In the left hand column on page 134, Morello teaches:

“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. The MSLN-targeted immunotherapies reported to date support a favorable safety profile (16, 17). MSLN is a potential CAR target in a number of common solid tumors (Fig. 2; Supplementary Table S2).”

st full paragraph Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this “FUTURE CARS…” section which describes “dual-CAR T cells [that] eliminate only cancer cells that coexpress the two targeted antigens (53,88),” wherein reference 53 is the work of Lanitis et al., which describes a dual-CAR T cell strategy substantially similar to the teachings of Beatty.

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in cancer progression is increasingly being recognized, little is known about their origin…. Cancer cells were surrounded by extremely dense collagen bundles associated with abundant reactive stromal fibroblasts, which were closely related to tumor prognosis[29,30].”

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).

At beginning of Section 3 on page 127, Raff teaches: “With any potential immunotherapeutic target it is necessary to assess the normal tissue expression.  Ideal targets show overexpression on target cells with limited or no expression on normal tissues, thereby reducing the risk


In Section 4 in the column bridging paragraph on page 128 Raff also “…teaches several other tumors were evaluated for PSCA expression including pancreatic adenocarcinoma [31–33]…For pancreatic adenocarcinoma, overexpression of PSCA protein was established via IHC in 36 of 60 (60%) primary tumors analyzed, while adjacent normal pancreas had no expression in 59 of 60 samples [31].  Additional analysis of pancreatic cancer cell lines confirmed the cell surface expression of PSCA, making it a suitable target for immunotherapy [33].”

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to kill target cancer cells in an individual, such as a pancreatic target cancer cells, by “A method of treating a subject for a cancer expressing a first and a second antigen, the method comprising: expressing in a cell within the subject a first chimeric Notch receptor polypeptide comprising a first extracellular antigen binding domain, a first Notch core regulatory region and a first intracellular domain that comprises a first DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain, and that, when bound to the first antigen, induces the expression of a second chimeric Notch receptor polypeptide comprising a second extracellular antigen binding domain, a second Notch core regulatory region and a second intracellular domain, that, when bound to the second antigen, induces expression of one or more encoded cancer immunotherapy agents, thereby treating the subject for the cancer, wherein the one or more encoded cancer immunotherapy agents comprises one or more surface expressed gene products, one or more secreted gene products or a combination thereof, and wherein the one or more surface expressed gene products are selected from the group consisting of: a chimeric antigen receptor (CAR)…,”as recited in claim 19 of the ‘387 patent, insofar as the antigen-binding extracellular domain of the first and second chimeric Notch polypeptides, and the antigen-binding extracellular domain of the conditionally expressed CAR, were modified to recognize antigens present on the surface of pancreatic cancer cells.  



Notably, the ordinarily skilled artisan would understand the “CAR” of claim 19 refers to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a transmembrane domain and one or more intracellular signaling domains.  

Given the obvious desirability of having an immune cell that will produce a mesothelin-binding CAR when stimulated by a FAP- and PSCA-expressing pancreatic cancer cell, thereby avoiding, e.g., cytotoxic immune cell targeting of non-tumorous PSCA- or mesothelioma-expressing patient cells, it would have been obvious to the ordinarily skilled artisan to practice a method of killing a pancreatic cancer cell target in an individual according to the method of claim 19 wherein the first and second chimeric notch receptors are modified to have FAP and PSCA antigen binding domains, respectively, and further insofar as the induced CAR is modified to have a mesothelin binding domain.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 17, 18, 31, 33, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10836808 in view of Beatty et al. (WO2015090230), Morello et al. (Cancer Discov; 6(2); 133–46 (2015)) and Shi et al. (World J Gastroenterol 2012 February 28; 18(8): 840-846), as evidenced by Lanitis et al. (Cancer Immunol Res 2013; 1: 43–53)(all cited herewith).

Claim 10 of the ‘808 is drawn to “a molecular circuit comprising: (a) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (i) an extracellular binding domain that comprises an antigen binding region of an antibody;  (ii) a Notch receptor regulatory domain;  and (iii) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain;  wherein binding of the antigen binding region of (a)(i) to an antigen induces proteolytic 
cleavage of the Notch receptor regulatory domain of (a)(ii) and releases the DNA binding domain-of (a)(iii);  and (b) an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic agent, wherein the released DNA binding domain binds to the transcriptional control element and induces expression of the nucleic acid encoding the therapeutic agent, wherein the therapeutic agent is…a chimeric antigen receptor (CAR)…”

According to the teachings of the ‘808 at col. 21, 2nd full paragraph, “The terms ‘chimeric antigen receptor’ and ‘CAR’, used interchangeably herein, refer to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a 
transmembrane domain and one or more intracellular signaling domains.”

However, claim 10 does not teach a method of killing a target cancer cell, such as a pancreatic cancer cell, in an individual, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce two different polypeptides that recognize two different pancreatic cancer cell surface antigens, such as FAP and mesothelin, wherein said genetically modified cytotoxic immune cells kill the pancreatic cancer cells in the individual, and wherein the genetic modification involves introduction of (a) a nucleic acid encoding a chimeric antigen receptor (CAR) that that is activated by binding to MSLN and (b) an antigen-triggered polypeptide that comprises an extracellular FAP-binding domain joined via transmembrane domain to an intracellular domain comprising a transcriptional activator, wherein 

That said, Beatty teaches a method of killing a target cancer cell in an individual, such as a pancreatic cancer cell, the method comprising administering to the individual an effective number of cytotoxic immune cells genetically modified to produce first and second polypeptides that recognize two different antigens (see paragraphs 438-440), such as by administering a cytotoxic immune cell genetically modified to contain a first polypeptide comprising an extracellular, antibody-based mesothelin binding domain (noting that pancreatic ductal adenocarcinoma (PDAC) was well known to express mesothelin as described by Beatty, e.g., at paragraphs 006, 0038 and 431-432), joined via a transmembrane domain to an intracellular primary signaling domain, said cytotoxic immune cell further genetically modified to contain a second polypeptide comprising an extracellular, antibody-based FAP binding domain (noting that FAP was well known to be expressed in the stroma cells that surround PDAC cells as evidenced by Shi at page 841, left col., 1st and 2nd full paragraphs and at page 842, right col., 4th full paragraph).

Likewise, with regard to targeting solid tumors with CAR-based immunotherapy, Morello teaches “Given the potential high efficiency of CAR therapy, it is critical to identify appropriate antigens to tackle solid tumors, in order to achieve tumor eradication with minimal or tolerable on-target/off-tumor toxicity to healthy tissues.” (see page 133 col. bridging paragraph).

In the left hand column on page 134, Morello teaches:

“Examples of solid-tumor antigens currently being investigated in CAR T-cell clinical trials are shown in Fig. 1.  Although overexpressed antigens are numerous and relatively frequent, they raise concerns about “on-target/off-tumor” side effects due to the high sensitivity of T cells for low-level antigen expression, which can be greater than that of mono clonal antibodies ( 12 )….MSLN is emerging as an attractive target for cancer immunotherapy, considering its low expression on normal mesothelial cells and high expression in a broad spectrum of solid tumors. 

At the same time at page 135, 1st full paragraph Morello teaches “Physiologically, MSLN is expressed on mesothelial cells of the peritoneal and pleural cavities and pericardium; it is expressed minimally on the epithelial cell surface of the trachea, ovaries, rete testis, tonsils, and fallopian tubes ( 32 ).”

In the 1st paragraph under the heading “MSLN CARS IN CLINICAL TRIALS” on page 140, Morello teaches “Multiple phase I clinical trials are currently being initiated to determine the safety and the maximum tolerated dose of MSLN CAR T cell therapy. The risk of on-target/off-tumor toxicity has led to different strategies to address this safety concern.”  In the paragraphs that follow the above and into the next section (“FUTURE CARS AND THEIR PATHS”), Morello teaches a number of different strategies to minimize on-target/off-tumor toxicity associated with MSLN-directed CAR cytotoxic immune cells, including in the last paragraph of this “FUTURE CARS…” section which describes “dual-CAR T cells [that] eliminate only cancer cells that coexpress the two targeted antigens (53,88),” wherein reference 53 is the work of Lanitis et al., which describes a dual-CAR T cell strategy substantially similar to the teachings of Beatty.

At page 844, col. bridging paragraph, Shi teaches: “Solid tumors are a composite of cancer cells, endo-thelial cells, inflammatory cells, and fibroblasts. Although the relevance of fibroblasts in cancer progression is increasingly being recognized, little is known about their origin…. Cancer cells were surrounded by extremely dense collagen bundles associated with abundant reactive stromal fibroblasts, which were closely related to tumor prognosis[29,30].”

Shi further teaches FAP is strongly expressed in an approximately equal fraction of human pancreatic ductal adenocarcinoma (PDAC) cells and in PDAC-adjacent fibroblasts (see page 842, right col., 4th full paragraph).



More particularly, given the expression of mesothelin and FAP by pancreatic cancer cells and/or nearby stromal fibroblasts as taught by Morello and Shi, respectively, it would have been obvious to one of ordinary skill in the art to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified with a molecular circuit comprising: (a) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (i) an extracellular binding domain that comprises an antigen binding region of an antibody;  (ii) a Notch receptor regulatory domain;  and (iii) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain;  wherein binding of the antigen binding region of (a)(i) to an antigen induces proteolytic 
cleavage of the Notch receptor regulatory domain of (a)(ii) and releases the DNA binding domain-of (a)(iii);  and (b) an expression cassette comprising a transcriptional control element 

The ordinarily skilled artisan would understand the “CAR” of claim 10 refers to artificial multi-module molecules capable of triggering or inhibiting the activation of an immune cell which generally but not exclusively comprise an extracellular domain (e.g., a ligand/antigen binding domain), a transmembrane domain and one or more intracellular signaling domains.  

Given the obvious desirability of having an immune cell that will produce a mesothelin-binding CAR when stimulated by an FAP-expressing pancreatic cancer cell, it would have been obvious to the ordinarily skilled artisan to practice a method of killing a pancreatic cancer cell target in an individual comprising administering to the individual an effective number of cytotoxic immune cells genetically modified with a molecular circuit comprising: (a) a nucleic acid encoding a chimeric Notch receptor polypeptide comprising: (i) an extracellular FAP-binding antibody;  (ii) a Notch receptor regulatory domain;  and (iii) an intracellular domain that comprises a DNA binding domain, wherein the intracellular domain does not comprise an immunoreceptor activation domain or a co-stimulatory domain;  wherein binding of the antigen binding region of (a)(i) to an antigen induces proteolytic cleavage of the Notch receptor regulatory domain of (a)(ii) and releases the DNA binding domain-of (a)(iii);  and (b) an expression cassette comprising a transcriptional control element operably linked to a nucleic acid encoding a therapeutic agent, wherein the released DNA binding domain binds to the transcriptional control element and induces expression of the nucleic acid encoding the therapeutic agent, wherein the therapeutic agent is a chimeric antigen receptor (CAR) comprising an antibody-based mesothelin-binding domain, wherein said CAR further includes intracellular primary signaling and co-stimulatory domains.  Inclusion of intracellular primary signaling and co-stimulatory domains in the mesothelin-binding CAR would have been understood by one of ordinary skill in the art prior to applicant’s earliest filed application as necessary for the mesothelin-binding CAR to induce cytotoxic immune cell killing, consistent with the teachings of Beatty at paragraphs 108 and 130-135.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644